              Case 1:19-cv-01163-BAM Document 18 Filed 05/12/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )    Case No. 1:19-CV-01163
     Raymond T. Sanchez,                              )
10                                                    )    STIPULATION AND ORDER FOR
                    Plaintiff,                        )    EXTENSION OF TIME
11                                                    )
            vs.                                       )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from May 11, 2020 to June 10, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s second request for an extension of time. Good cause exists for this
23   request. The week of 04/12/2020, Plaintiff’s Counsel had 17 administrative hearings, 12 hearing
24   preparation appointments with claimants, one reply brief and 2 opening briefs due. The week of
25   04/19/2020, Plaintiff’s Counsel had 14 administrative hearings, 11 hearing preparation
26   appointments with claimants, 10 letter briefs, 2 reply briefs, 1 merits brief, 3 opening briefs and 1
27   motion for summary judgement due.            Each of the administrative hearings also requires
28   administrative hearing briefs with a full summary of the medical records and legal arguments.



                                                  1
              Case 1:19-cv-01163-BAM Document 18 Filed 05/12/20 Page 2 of 3



 1          Additionally, due to the ongoing pandemic with COVID-19 and the various executive
 2   orders throughout Fresno County and now the State of California, along with the recommendations
 3   for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.   The Office of
 4   Hearings Operations is still conducting telephonic hearings. As it is required to continue the
 5   normal day-to-day tasks involved in developing cases and the requirements of the five-day rule
 6   related to submission of evidence to the Administrative Law Judge which is imposed under 20
 7   CFR § 404.935, Counsel must still continue normal operations but with a significantly reduced
 8   level of support.
 9          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
10   and Court for any inconvenience this may cause.
11
                                          Respectfully submitted,
12
     Dated: May 7, 2020                   PENA & BROMBERG, ATTORNEYS AT LAW
13
14
                                      By: /s/ Jonathan Omar Pena
15                                       JONATHAN OMAR PENA
                                         Attorneys for Plaintiff
16
17
18   Dated: May 11, 2020                  MCGREGOR W. SCOTT
                                          United States Attorney
19                                        DEBORAH LEE STACHEL
20                                        Regional Chief Counsel, Region IX
                                          Social Security Administration
21
22                                    By: */s/ Carol S. Clark
23                                       Carol S. Clark
                                         Special Assistant United States Attorney
24                                       Attorneys for Defendant
                                         (*As authorized by email on 5/8/2020)
25
26   ///
27   ///
28   ///


                                                 2
              Case 1:19-cv-01163-BAM Document 18 Filed 05/12/20 Page 3 of 3



 1                                            ORDER
 2          Pursuant to the parties’ stipulation, and good cause appearing, Plaintiff’s request for a 30-
 3   day extension of time to file his Opening Brief is GRANTED. Plaintiff shall file his Opening
 4   Brief on or before June 10, 2020. All other dates in the Court’s Scheduling Order are modified
 5   accordingly.
     IT IS SO ORDERED.
 6
 7      Dated:    May 12, 2020                                /s/ Barbara   A. McAuliffe             _
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
